DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art in the record (in particular, US Pub. 2016/0156441 to Chae et al. (hereinafter “Chae”)) does not disclose, with respect to claim 1, the reference signal is not mapped to a symbol in response to the target-class signal having at least the function of estimating a parameter that affects signal transmission being mapped to the symbol as claimed.  Rather, Chae teaches mapping two kinds of reference signals (CRS and DMRS in Figure 5) where both reference signals has the function of estimating a parameter that affects a signal transmission.  Another prior art, Khoshnevis et al. (US Pub. 2012/0088533) teaches using one or more reference signals, each of which may be used for multiple functionalities or different functionalities [0118].  Khoshnevis, however, does not disclose, with respect to claim 1, the reference signal is not mapped to a symbol in response to the target-class signal having at least the function of estimating a parameter that affects signal transmission being mapped to the symbol as claimed.  Another prior art, Frenne et al. (US Pub. 2018/0278312) teaches Cell-specific Reference Signals (CRS) used to support multiple functions including fine time and frequency synchronization and channel estimation for certain transmission modes [0012].  Frenne, however, does not disclose, with respect to claim 1, the reference signal is not mapped to a symbol in response to the target-class signal having at least the function of estimating a parameter that affects signal transmission being mapped to the symbol as claimed.  The same reasoning applies to claim 11 mutatis mutandis.  Accordingly, claims 1-20 are allowed.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLEMENCE S HAN/Primary Examiner, Art Unit 2414